UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1482



EDNA M. PICKETT,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General, United
States Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-cv-00753-BO)


Submitted: September 26, 2006             Decided: September 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edna M. Pickett, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Lora M. Taylor, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Edna   M.   Pickett   appeals   the   district   court’s   order

denying her motions for reconsideration of its order dismissing her

civil action, denying her motion for leave to amend her complaint,

and dismissing her motion for a hearing as moot.       We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.              See Pickett v.

Potter, No. 5:03-cv-00753-BO (E.D.N.C., Mar. 8, 2006). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -